IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHRISTOPER J. HICKS, DISTRICT                          No. 70472
                ATTORNEY OF WASHOE COUNTY,
                Petitioner,
                VS.

                STATE OF NEVADA, BOARD OF
                PAROLE COMMISSIONERS; CONNIE
                S. BISBEE, CHAIRMAN; TONY                                    FILED
                CORDA, COMMISSIONER; ADAM
                ENDEL, COMMISSIONER; ED GRAY,
                                                                             JUL 2 1 2016
                COMMISSIONER; SUSAN L.                                     TRACIE K. LINDEMAN
                                                                        CLERK OF SUPREME COURT

                JACKSON, COMMISSIONER;                                  gy


                MICHAEL KEELER, COMMISSIONER;
                AND LUCILLE MONTERDE,
                COMMISSIONER,
                Respondents,
                   and
                JUAN MAURICIO CASTILLO,
                Real Party in Interest.

                                          ORDER DENYING
                                                DENYING PETITION
                            This is an original petition for a writ of prohibition seeking an
                order prohibiting respondents from releasing Juan Castillo on parole from
                his 1996 conviction of murder with the use of a deadly weapon with the
                intent to promote gang activity.
                            Whether to consider a writ petition is within this court's
                discretion, Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
P.2d 849, 851 (1991), and a petitioner bears the burden of demonstrating
                that extraordinary relief is warranted, Pan v. Eighth Judicial Dist. Court,
                120 Nev. 222, 228, 88 P.3d 840, 844 (2004). A writ of prohibition may
                issue when a board or person exercising judicial functions acts without or
                in excess of its jurisdiction. See NRS 34.320.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                            22(0(02
                              NRS 213.12135(1)(b) provides that "a prisoner [who was a
                juvenile at the time the crime was committed] who is serving a period of
                incarceration for having been convicted of an offense or offenses that
                resulted in the death of only one victim" is eligible for parole "after the
                prisoner has served 20 calendar years of incarceration." The Washoe
                County District Attorney argues that respondents have incorrectly read
                NRS 213.12135 as allowing for parole eligibility after 20 years even when
                the prisoner's sentence includes a consecutive sentence enhancement as is
                the case with the deadly weapon enhancement (NRS 193.165) or the gang
                enhancement (NRS 193.168). The district attorney argues that NRS
                213.12135 applies only to an "offense" and does not by its terms apply to a
                sentence enhancement because a sentence enhancement is not a "separate
                offense." See NRS 193.165(3); NRS 193.168(3).
                              We deny the request for extraordinary relief. The issue of
                whether NRS 213.12135 applies to multiple consecutive sentences was
                resolved in this court's decision in State v. Boston, 131 Nev., Adv. Op. 98,
                363 P.3d 453 (2015). In Boston, in addressing a nearly identical provision
                in NRS 213.12135(1)(a), we concluded that the plural use of "offenses"
                demonstrated the Legislature's intent to allow for accelerated parole
                eligibility on consecutive sentences for a juvenile offender, which in
                Boston's case included offenses involving the deadly weapon enhancement.
                Id. at 454, 459. The offense in this case is the crime of murder with the
                use of a deadly weapon and with the intent to promote gang activity. The


                      1 NRS213.12135 was enacted in 2015 and made effective October 1,
                2015. See 2015 Nev. Stat., ch. 152, §§ 3, 5, at 618-19. This provision was
                made retroactive. See 2015 Nev. Stat., ch. 152, § 5, at 619.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                district attorney's interpretation of NRS 213.12135(1)(b) is inconsistent
                with the Legislature's intention to make a juvenile offender parole eligible
                after having served 20 calendar years for the crime of murder. The
                district attorney's interpretation of NRS 213.12135 would further lead to
                absurd results as a juvenile offender convicted of murder with the use of a
                deadly weapon and sentenced to two consecutive terms of life without the
                possibility of parole for a crime committed prior to October 1, 2015, would
                be eligible for parole on the murder pursuant to NRS 213.12135 but would
                not ever be eligible for parole on the sentence enhancement. 2 And
                contrary to the district attorney's assertion, NRS 213.12135 does not
                guarantee any juvenile offender parole to the streets but rather only
                provides that a juvenile offender is eligible for parole after serving 20
                years for a single homicide offense whether or not it involved the use of a
                deadly weapon. Nothing in NRS 213.12135 alters the Parole Board's
                discretion to grant or deny parole to a juvenile offender.         See NRS
                213.1099(1). And nothing in the documents before this court suggests that




                      2 The Legislature amended NRS 176.025 in 2015 to prohibit a
                sentence of life without the possibility of parole for a juvenile offender
                convicted of any crime, see 2015 Nev. Stat., ch. 152, § 2, at 618, but made
                this provision applicable only to crimes committed after October 1,2015,
                or before October 1, 2015, if the person is convicted after October 1, 2015,
                see 2015 Nev. Stat., ch. 152, § 5, at 619.



SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                respondents believed that they are required to grant Castillo parole after
                he serves 20 years. Accordingly, we
                           ORDER the petition DENIED. 3




                cc:   Washoe County District Attorney
                      Federal Public Defender/Las Vegas
                      Attorney General/Carson City
                      Washoe District Court Clerk




                      3 Petitioner has also filed a motion for an injunction pending
                resolution of the petition, informing this court that the parole board has
                granted Castillo a release date of July 23, 2016. The parties also inform
                us that Castillo will be released directly to Immigration and Customs
                Enforcement for immediate removal to El Salvador. We deny the motion
                as moot.



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A